Cobb, P. J., and EvaNS, J.-,
dissenting. Certainty to a common intent is all that was required, under the rules of common-law pleading, in a declaration. Every reasonable presumption was indulged in order to sustain a declaration. Statements involving a less degree of certainty than that above referred to were sometimes permissible in a declaration, when they would, not be allowed in a plea. A statement by way of recital, instead of a direct allegation, was insufficient in a plea, though it was otherwise in a declaration. 1 Chitty on Pl. (16th Am. ed.), 257. The rule is even more liberal in Georgia than it was at common law. However, even under the common-law rule, the allegations of the petition were certainly, as against a general demurrer, amply sufficient to show that the plaintiff was a white person. The petition containing such allegations, the case should have been determined upon its merits.